Edwards, J. (dissenting) :
The defendant, nineteen years of age, by the order from which her appeal is brought to this court was committed to the Homan Catholic House of Good Shepherd after a hearing upon the complaint of 'her mother charging that she was disobedient and in danger of becoming morally depraved.
Apparently the defendant became infatuated with a man whose acquaintance she made, and she was guilty of impropriety of going to a hotel in his company. It was not shown that she occupied a room there with the man or that she committed any other misconduct. She was found at the hotel suffering from a bullet wound said to have been inflicted by her companion. The only act of disobedience by the defendant of parental command, sufficiently recent to serve as ground for the order, shown in the record, was that after the occurrence at the hotel she left her home over her mother’s prohibition, going to the home of this man where his mother and sister resided. The foregoing is also the extent of the proof of threatened depraving influence.
As I view the case, it may be decided upon this appeal on the merits, and, therefore, it is unnecessary to determine the question of procedure discussed by counsel on the contention of the appellant that a requisite condition precedent for the initiation of the proceeding was not shown to exist.
The statute here applied (part of the 1st subdivision of paragraph 1, § 1466 of the Consolidation Act, as amended by Laws of 1886, chap. 353; Laws of 1903, chap. 436; Laws of 190 !, chap. 537; Laws of 1914, chap. 445) is quite general in description of the- offense, and should be read in connection with the context and with other legislation dealing with the same subject, giving to the terms used their meaning as commonly understood.
The case of People ex rel. Olin v. Warden, 170 App. Div. 289, does not hold, as I read it, that the amended section 1486 *338deals only with the form of remedy when a defendant is in lawful custody under some other provision of law, but I think it does hold distinctly that the general terms .used in the statute are not to be taken in the full universality of their possible literal breadth, but are to be restricted in interpretation by the nature of.the subject and the necessity of avoidance of any undue invasion of personal liberty.
It is not intended, in my opinion, that every act of willfulness of a child, even though it have an element of peril, especially of a child who has reached the ^ears of maturity and discretion, is to be taken .as sufficient basis for the action of a court in a criminal proceeding like this, with the deprivation of liberty it involves. Legal science, keeping pace with the advance of enlightened civilization, recognizes that moral character must, after all, depend, whexx the individual has attained to years of discretion, upon personal effort moved by intelligent conscience, aided by educated habit and by general adherence of society to the rules of a sane moral code; and that it is impossible for the state to accomplish by any form of compulsion moi'al integrity in the citizen. The function of the state to control individual conduct by physical restraint is in the main confined to cases where without such restraint such conduct would seriously disturb the peace and good order of the community, so that resort to the methods of the criminal law must, be had for the pui'pose of repression.
The defendant is nineteen years of age. According to common opinion one ceases to be a child, so far as childhood implies immaturity, when the ag’e of puberty is reached; and, after the compulsory restraints which are rightfully applied to immature infants are no longer timely because of the advancing age of the minor, the child who has become a woman or a man must be classed for general purposes of control of conduct with the adult members of the community, and the same methods have to be applied to enforce such conduct as public interests require in the case of minors of this class as in the case *339of adults. In.order to justify their restraint in a proceeding like this there must be such criminal propensity as can only be prevented from disastrous consequences by such means.
As to the class of persons who are to be deemed disobedient so as' to be subject to be dealt with under the statute we are considering, resort may be had in aid of interpretation to other statutes in pari materia. The State Charities Law, in section 204 thereof, provides for the commitment of a female not over sixteen years of age, specifying as one of the reasons for commitment that such female “ is found associating with vicious and dissolute persons or is wilfully disobedient to parent or guardian, and is in danger of becoming morally depraved.” It is significant that in the same statute, which seems to include a general scheme for the care of persons requiring guardianship of governmental authority, the only provision made for females over sixteen years in such class is found in section 226, which provides that a female between the ages of sixteen and thirty years in the circumstances stated may be committed to the institutions named, but contains no mention of disobedience to parent or guardian and danger of becoming depraved as occasion for such commitment.
Likewise under the Penal Law (§ 486, subd. 7) provision is made for proceeding for discipline of ungovernable children actually or apparently under sixteen years of age; and I have not been able to find in any statute of general application in the state that a proceeding of a criminal nature is authorized for the detention of a child as disobedient to parent or guardian unless the child is actually or apparently under sixteen years of age when such proceeding is instituted.
It is to be considered further that for many purposes the age of eighteen in a female removes her distinctly from the class of children. The crime of rape in the second degree cannot be committed upon a woman who has attained that age, her consent being sufficient to prevent conviction of rape in any degree. *340■She is allowed to marry without her parents’ consent, and upon such marriage guardianship of her person ceases.
Of course I do not mean to say that the remedy for disobedience of minors conjoined with their exposure to influences of vicious surroundings, such as being in a brothel or consorting with prostitutes', under the provisions of the amended section of the Consolidation Act is confined to females under sixteen years of age (See People ex rel. Kuhn v. P. E. House of Mercy, 133 N. Y. 207, where on a writ of habeas corpus ’the Court of Appeals sustained the detention of a female committed at the age of seventeen under this statute, the contention of the relator relating to another point) ; but in the larger scope of review, on this appeal, than that permitted in the hearing upon the return to a writ of habeas corpus, it must be determined whether in the discretion of the court the remedy ought to be applied in the particular instance presented.
To what extent the statute is intended to limit individual freedom and to what extent it is effective in substituting state control for parental control of minors, or in enlarging such control, I do not attempt to say, but I am unhesitatingly of the opinion that it does not and cannot have the effect of putting, in the criminal class and subjecting to incarceration a woman nineteen years old for the offense of clinging to her lover even to the point of indiscretion and in defiance of her mother’s prohibition, and however unworthy he may be of her devotion.
In view of the purpose of the statute under consideration and of the element of policy above outlined to be kept in mind in construing and applying the law, I am of the opinion that the dealing with this case in the manner shown in the record before us was not warranted under the law and that the order appealed from ought to be reversed on the facts.
Judgment and order appealed from in all respects affirmed; defendant directed to appear before the Court* of ■ Special Sessions, Part.I, on Monday, April 23, 1923, at the opening.of *341court, in execution of the commitment in this ease, in accordance with the condition of her recognizance.